USDC IN/ND case 3:20-cv-00530-JD-MGG document 1 filed 06/25/20 page 1 of 21




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF INDIANA
                           AT SOUTH BEND

AMELIA CASEY
    AND                                  CASE NO.
WILLIAM CASEY
5 COVERED BRIDGE DR.
GUILFORD, CONNECTICUT 06437

     PLAINTIFFS
                                         COMPLAINT AND JURY DEMAND
     - VS. -

THOR MOTOR COACH, INC.
C/O CT CORPORATION SYSTEM, S/A
150 WEST MARKET ST., STE 800
INDIANAPOLIS, IN 46515

     DEFENDANT


                      PRELIMINARY STATEMENT

1.   This case involves claims asserted under the Indiana Uniform

     Commercial Code, the Magnuson Moss Warranty Act, and the

     Indiana Deceptive Consumer Sales Act, IC 24-5 et seq.

2.   Jurisdiction exists with this court because a federal claim exists in

     which there is more than $50,000 in controversy under 15 USC

     2301 et seq, invoking 28 USC 1331, and/or the amount in

                              Page -1-
USDC IN/ND case 3:20-cv-00530-JD-MGG document 1 filed 06/25/20 page 2 of 21


     controversy is more than $75,000 and is between citizens of

     different states, invoking 28 USC 1332.

3.   The vehicle which is the subject of this dispute was acquired by

     Plaintiffs in New Hampshire and was defective when acquired;

     ineffective repair attempts were made upon the subject vehicle by

     Defendant’s authorized representative dealership in New

     Hampshire; the place where the relationship of the parties arose is

     New Hampshire because the warranty obligations of Defendant

     were received by Plaintiffs with the purchase of the subject RV in

     New Hampshire and Defendant directly interacted with Plaintiffs in

     New Hampshire, Connecticut, and Indiana.

                  IDENTIFICATION OF PARTIES

4.   Amelia and William Casey are natural persons domiciled in,

     residing in, and citizens of Connecticut, and are consumers and

     buyers within the meaning of applicable laws.

5.   Defendant is a corporation authorized to do business and doing

     business in Indiana, New Hampshire, Connecticut, and elsewhere,

     which is incorporated in Delaware, has a principal place of

     business in Indiana, and is a warrantor of a recreational vehicle

     that Plaintiffs acquired and a supplier and a merchant.



                              Page -2-
USDC IN/ND case 3:20-cv-00530-JD-MGG document 1 filed 06/25/20 page 3 of 21


     FIRST CLAIM: BREACH OF WARRANTY AND/OR CONTRACT

6.     This case involves a defective 2019 Thor Challenger recreational

       vehicle that Defendant warranted and contracted to warrant but

       which it was not able to repair within a reasonable number of

       chances or a reasonable amount of time and whose warranty

       and/or contract Defendant breached.

7.     The allegations of all other paragraphs and claims in this pleading

       are incorporated as if fully rewritten herein.

8.     This claim is for breach of warranty and/or contract by Defendant

       in Indiana.

9.     As a result of the above, and the allegations below, inter alia,

       Defendant breached its warranty and/or contract to the injury of

       Plaintiffs and that was abusive and/or unfair and/or deceptive

       and/or unconscionable to Plaintiffs.

10.    At all times relevant, Cold Springs RV was a supplier and merchant

       and an authorized representative and agent of Defendant. Cold

       Springs RV was authorized by Defendant to act for it in all respects

       related to warranty repair work performed or attempted on the

       subject vehicle. Plaintiffs acquired the subject RV from Cold

       Springs RV and warranty repair attempts upon the subject RV were



                                 Page -3-
USDC IN/ND case 3:20-cv-00530-JD-MGG document 1 filed 06/25/20 page 4 of 21


      made by Cold Springs RV.

11.   On or about April 5, 2019 the parties entered into a consumer

      transaction, in that Plaintiffs agreed to acquire from the Dealer, the

      Dealer agreed to sell to Plaintiffs, under the terms of a Retail

      Installment Contract and Security Agreement, and Defendant

      contracted and/or agreed to warrant the vehicle to be free from

      defects and/or that it would repair and/or replace any defect which

      it contracted and/or warranted against, the goods being a certain

      2019 Thor Challenger recreational vehicle believed to bear VIN #

      1F66F5DY2J0A14637, and whose total cost was about 214,367.80

      including interest.

12.   Plaintiffs acquired the vehicle in reliance on the existence of a

      written warranty and/or contract from Defendant and on adver-

      tising representations and/or warranties of Defendant.

13.   The purpose of Defendant’s warranty was (a) to get the RV fixed

      within a reasonable amount of time and within a reasonable

      number of attempts if a defect arose, and (b) to give Plaintiffs

      confidence in the reliability and quality of the RV, and (c) to give

      Plaintiffs confidence in the defendant’s representations about the

      subject vehicle and the vehicles Defendant designed and built, and



                                Page -4-
USDC IN/ND case 3:20-cv-00530-JD-MGG document 1 filed 06/25/20 page 5 of 21


      (d) to give Plaintiffs confidence in Defendant itself as a responsible

      company that lived up to its representations, its word, and its

      warranties.

14.   After acquiring the vehicle, Plaintiffs discovered that it did not

      conform to the representations of Defendant inasmuch as it

      developed continuing malfunctions, defects and problems and that

      was abusive and/or unfair and/or deceptive and/or

      unconscionable to Plaintiffs.

15.   The defects in the RV, which were substantial and existed in the

      materials and workmanship caused by Thor Motor Coach, Inc.,

      included, but are not limited to: Dent in Roof, Pantry Drawer Does

      Not Open/Close Properly, Awning LED Lights Inoperative, Fascia

      Loose, Power Door Hatch Missing Latch, Compartment Door Latch

      Inoperative, Drivers Side Slide Out Inoperative, Half Bath Drain

      Leaks, Bedroom Drawer Has Extra Holes, Protrusion in Sidewall,

      Bedroom Sliding Doors Missing Door Stopper, Door Panels

      Scratched/Gouged, Linoleum Has Hole at Entry Door, Kitchen

      Slide Out Not Coming In Completely, Overhead Bunk Not Secure

      During Transport, Kitchen Table Has Smudge Marks, Kitchen

      Window Screen Bending, Trim in Rear Bathroom Shower Bowing,



                                Page -5-
USDC IN/ND case 3:20-cv-00530-JD-MGG document 1 filed 06/25/20 page 6 of 21


      Hole in Cabinet Not Large Enough to Pull Cord Through, Full Bath

      Shower Trim Loose, Living Room TV Inoperative, Dinette Speaker

      Has Loud Static, Main Entry Door Sticks, Outside TV Door Bowed,

      Outside TV Door Doesn’t Shut Properly, Rear T Lock Loose on

      Drivers Side Main Slide Out, Bathroom Floor Peeling, Stove Top

      Broke, Compartment Door Handle Broke, Replace Dinette/Coach

      Slide Awning Cover, Leak Under Kitchen Faucet, Water Heater

      Inoperative, Dinette Slide Out Will Not Come In, Dinette Slide Out

      Will Not Go Out, Dinette Slide Leaking, Floor Stained, Kitchen Side

      Front Awning Sagging, Rear Passengers Side Compartment

      Leaking, Access Panel Buckling/Coming Off, and Half Bath Sink

      Rusting, among other things.

16.   Defendant was notified of defects and non-conformities in the

      vehicle and the authorized repair facility’s failed repair attempts

      repeatedly prior to filing this case.

17.   In all respects, Plaintiffs substantially if not completely performed

      their obligations under the RV’s warranty from Thor Motor Coach,

      Inc. and Thor Motor Coach, Inc. did not perform its obligations, as

      set forth herein above and below.

18.   Because of the contract and/or warranty-covered defects, Plaintiffs



                                 Page -6-
USDC IN/ND case 3:20-cv-00530-JD-MGG document 1 filed 06/25/20 page 7 of 21


      notified Defendant and/or one of its authorized servicing dealers of

      the numerous defects and on various dates delivered the motor

      coach into the possession of Defendant and/or one of its authorized

      servicing dealers at their cost and/or expense beginning shortly

      after the sale.

19.   Prior to Plaintiffs even taking delivery of the RV, the RV was at the

      factory warranty authorized repair shop for at least 1 day for repair

      of the following defects under Defendant’s warranty:

•     Dent in Roof;
•     Pantry Drawer Does Not Open/Close Properly;
•     Awning LED Lights Inoperative;
•     Power Door Hatch Missing Latch;
•     Half Bath Drain Leaks.

20.   The RV went into the factory warranty authorized repair shop on

      June 1, 2019 for about 21 days for repair of the following defects

      under Defendant’s warranty:


•     Fascia Loose;
•     Compartment Door Latch Inoperative;
•     Drivers Side Slide Out Inoperative;
•     Bedroom Drawer Has Extra Holes;
•     Protrusion in Sidewall;
•     Bedroom Sliding Doors Missing Door Stopper;
•     Door Panels Scratched/Gouged;
•     Linoleum Has Hole at Entry Door;
•     Dinette Slide Out Will Not Come In;
•     Kitchen Slide Out Not Coming In Completely;
•     Overhead Bunk Not Secure During Transport;


                                   Page -7-
USDC IN/ND case 3:20-cv-00530-JD-MGG document 1 filed 06/25/20 page 8 of 21


•     Kitchen Table Has Smudge Marks;
•     Kitchen Window Screen Bending;
•     Trim in Rear Bathroom Shower Bowing;
•     Hole in Cabinet Not Large Enough to Pull Cord Through;
•     Full Bath Shower Trim Loose;
•     Living Room TV Inoperative;
•     Dinette Speaker Has Loud Static;
•     Main Entry Door Sticks;
•     Outside TV Door Bowed;
•     Outside TV Door Doesn’t Shut Properly;
•     Rear T Lock Loose on Drivers Side Main Slide Out.

21.   On July 10, 2019 the RV was back in the same factory authorized

      repair facility for another day for repair of the following defects

      under Defendant’s warranty:

      •     Dinette Slide Out Will Not Go Out.

22.   On August 20, 2019 the RV was back in the same factory

      authorized repair facility for another 2 days and for repair of the

      following defects under Defendant’s warranty:

      •     Dinette Slide Out Will Not Come In;
      •     Bathroom Floor Peeling;
      •     Stove Top Broke;
      •     Compartment Door Handle Broke;
      •     Replace Dinette/Coach Slide Awning Cover.

23.   On August 26, 2019 the RV was subject to repair by the same

      factory authorized repair facility’s mobile service for another day for

      repair of the following defects under Defendant’s warranty:

      •     Leak Under Kitchen Faucet;
      •     Hot Water Heater Inoperative.


                                       Page -8-
USDC IN/ND case 3:20-cv-00530-JD-MGG document 1 filed 06/25/20 page 9 of 21


24.   Then on February 14, 2020, the RV was again back in the same

      factory authorized repair facility for another 91 days for repair of

      the following defects under Defendant’s warranty:

      •     Dinette Slide Out Will Not Come In;
      •     Dinette Slide Leaking;
      •     Floor Stained;
      •     Kitchen Side Front Awning Sagging;
      •     Rear Passengers Side Compartment Leaking;
      •     Access Panel Buckling/Coming Off;
      •     Half Bath Sink Rusting;
      •     Moisture in Bedroom Slide; and
      •     Gauged Bedroom Slide Door.

25.   However, Thor failed to repair the RV’s defects within a reasonable

      amount of time and/or a reasonable number of repair attempts.

26.   After Thor failed to repair the RV’s defects in a reasonable number

      of attempts and/or a reasonable amount of time, Plaintiffs

      requested that an independent service shop of their choice repair

      the RV’s defects and have Defendant pay for it to perform the

      repairs. However, the independent service shop would not do that,

      and further advised Plaintiffs that any repair of the slide out

      system in their RV would not be a permanent fix. And, to make

      matters worse, Thor was not willing to pay Plaintiffs their

      diminished value damages.

27.   As a result of the above, Plaintiffs exhausted both the repair



                                Page -9-
USDC IN/ND case 3:20-cv-00530-JD-MGG document 1 filed 06/25/20 page 10 of 21


      remedy and the back up remedy in Defendant’s warranty, and both

      remedies failed of their essential purpose.

28.   Plaintiffs had about 50 telephone calls with Thor Motor Coach, Inc.

      and its dealers and/or other entities for help with the RV and

      during most if not all of these, Plaintiffs were in Connecticut. 48

      calls were with Defendant’s authorized representative dealer in New

      Hampshire and 2 calls were with Thor Motor Coach, Inc.

29.   In addition to the above phone calls, a series of written emails and

      text messages occurred between Plaintiffs and Thor Motor Coach,

      Inc. and its dealers and/or other entities for help with the RV and

      during most if not all of these, Plaintiffs were in Connecticut. 9

      texts or emails were with Defendant’s authorized representative

      dealer in New Hampshire; 9 texts or emails were with Thor Motor

      Coach, Inc.

30.   After the RV was in the repair shop about 6 times and out of

      service a total of about 117 days or more in the first year and had

      accumulated about 40 different defects since its acquisition,

      Plaintiffs notified Defendant that they wanted their money back but

      Defendant would not do that.

31.   In spite of Defendant’s obligations, when Plaintiffs complained of



                               Page -10-
USDC IN/ND case 3:20-cv-00530-JD-MGG document 1 filed 06/25/20 page 11 of 21


      the inability of Defendant and its authorized warranty-repair

      facility to repair the vehicle, Defendant did not repair or replace or

      repurchase the subject vehicle.

32.   Prior to filing this case, including on April 21, 2020 and one or

      more other dates, Plaintiffs provided notice to Defendant about its

      abusive and/or unfair and/or deceptive and/or unconscionable

      acts, practices and failures to live up to its warranty and/or

      contract.

33.   Instead of performing as represented, Defendant did not repair all

      defects in the vehicle once and for all time. In short, the defects

      were not repaired, Plaintiffs lost all confidence in the reliability and

      quality of the RV, and Plaintiffs lost all confidence in Thor Motor

      Coach, Inc. as a company.

34.   As a result Defendant breached its express and/or implied

      warranties and/or contract and committed one or more abusive

      and/or unfair and/or deceptive and/or unconscionable acts and/or

      practices which are uncured.

35.   As a result, Defendant’s warranty and/or contract failed of its

      essential purpose and any limitations contained within the

      warranty and/or contract are null and void and Plaintiffs are



                                Page -11-
USDC IN/ND case 3:20-cv-00530-JD-MGG document 1 filed 06/25/20 page 12 of 21


      entitled to all applicable legal and equitable remedies in law.

36.   In addition, any limitations contained within the warranty and/or

      contract are null and void and without consideration and Plaintiffs

      are entitled to all applicable legal and equitable remedies in law.

37.   Through its advertising and otherwise, Defendant represented that

      the recreational vehicles it built were fit for the purpose for which

      they were designed, that they are safe and suitable vehicles for

      their intended designed use, reliably operable for private

      transportation and Plaintiffs acquired the vehicle in reliance upon

      the belief that Defendant possessed a high degree of manufacturing

      skill and judgment.

38.   Through its advertising and otherwise, Defendant represented that

      the recreational vehicles which it manufactured were of

      merchantable quality, fit and in proper condition for the ordinary

      use for which such vehicles are designed and used, and Plaintiffs

      relied on such, but the vehicle involved in this case was not,

      however, of merchantable quality and that was abusive and/or

      unfair and/or deceptive and/or unconscionable to Plaintiffs.

39.   The malfunctions and defects in the vehicle severely and

      substantially impaired its use and/or safety and/or value to



                               Page -12-
USDC IN/ND case 3:20-cv-00530-JD-MGG document 1 filed 06/25/20 page 13 of 21


      Plaintiffs and that was abusive and/or unfair and/or deceptive

      and/or unconscionable to Plaintiffs.

40.   Defendant’s failure to timely fix all of the vehicle’s defects has

      caused Plaintiffs to lose confidence in the reliability of the subject

      motor vehicle and in the ability of defendant to repair the vehicle’s

      defects and that was abusive and/or unfair and/or deceptive

      and/or unconscionable to Plaintiffs.

41.   Plaintiffs provided Defendant and/or one or more of its authorized

      dealers with a reasonable number of opportunities to repair the

      vehicle but they have each neglected, failed, refused or otherwise

      been unable to do so within a reasonable amount of time or a

      reasonable number of attempts.

42.   As a result of the above facts, Defendant breached its warranties

      and/or contract and/or representations with respect to the vehicle.

43.   One or more of the defects and malfunctions in the vehicle were

      covered under the terms of defendant’s warranties and/or contract,

      and Defendant failed to repair the vehicle, thereby diminishing the

      use and/or safety and/or value of the vehicle and that was abusive

      and/or unfair and/or deceptive and/or unconscionable to

      Plaintiffs.



                                Page -13-
USDC IN/ND case 3:20-cv-00530-JD-MGG document 1 filed 06/25/20 page 14 of 21


44.   Defendant and/or one or more of its authorized dealers had notices

      of the breaches of the warranty and/or contract and the defective

      condition of the subject motor vehicle within a reasonable time.

45.   Plaintiffs suffered and shall continue to suffer actual, incidental

      and consequential damages as a direct and proximate result of the

      inability or other failure of Defendant's authorized representatives

      to repair or replace the vehicle or refund its price and that was

      abusive and/or unfair and/or deceptive and/or unconscionable to

      Plaintiffs.

      SECOND CLAIM: MAGNUSON MOSS WARRANTY ACT

46.   The allegations of all other paragraphs and claims in this pleading

      are incorporated as if fully rewritten herein.

47.   This claim is for breach of express and/or implied warranties

      and/or contract of warranties and/or defendant’s violation of its

      obligations under the Magnuson-Moss Warranty Act, 15 U.S.C.

      2301, et seq, including but not limited to its obligations to comply

      with its warranties and/or contract and/or to make its warranty

      term disclosures and its actions in full compliance with all

      provisions of the Warranty Act and its applicable regulations.

48.   As a result of the above, among other things, Defendant has



                               Page -14-
USDC IN/ND case 3:20-cv-00530-JD-MGG document 1 filed 06/25/20 page 15 of 21


      breached its obligations under the Warranty Act and/or its

      applicable disclosure and/or other regulations and that was

      abusive and/or unfair and/or deceptive and/or unconscionable to

      Plaintiffs.

49.   As a result of the above, among other things, Defendant breached

      its obligations to make its warranty term disclosures and its actions

      in full compliance with all provisions of the Warranty Act and the

      applicable Code of Federal Regulations.

50.   As a result of the above, inter alia, Defendant is in violation of the

      Warranty Act.

                      THIRD CLAIM: UDAP LAW(S)

51.   The allegations of all other paragraphs and claims in this pleading

      are incorporated as if fully rewritten herein.

52.   This claim is for violation of the Indiana Deceptive Consumer Sales

      Act, IC 24-5 et seq. by Defendant.

53.   As a result of the above, among other things, one or more abusive

      and/or unfair and/or deceptive and/or unconscionable acts,

      omissions, or practices were committed by Defendant and remain

      uncured, including but not limited to:

         1. Representing that the subject of a consumer transaction has



                                    Page -15-
USDC IN/ND case 3:20-cv-00530-JD-MGG document 1 filed 06/25/20 page 16 of 21


  performance, characteristics, accessories, uses, or benefits it does not

  have which the supplier knows or should reasonably know it does not

  have;

          2. Representing that the subject of a consumer transaction is of

  a particular standard or quality when it is not and the supplier knows

  or should reasonably know that it is not;

          3. Representing that the transaction involves or does not involve

  a warranty and/or contract, a disclaimer of warranties, or other

  rights, remedies or obligations when the representation was false and

  the supplier knows or should reasonably know that the representation

  is false;

          4. Representing that the supplier is able to deliver or complete

  the subject of the consumer transaction within a stated period of time

  when the supplier knows or should reasonable know the supplier

  could not;

          5. Breach of express and/or implied warranties and/or contract;

          6. Violation of the Magnuson Moss Warranty Act and/or its

  applicable regulations;

          7. Violation of other consumer protection statute(s);

          8. Failing to remedy defects in a warranted RV within a



                                    Page -16-
USDC IN/ND case 3:20-cv-00530-JD-MGG document 1 filed 06/25/20 page 17 of 21


  reasonable number of attempts;

        9. Failing to remedy defects in a warranted RV within a

  reasonable amount of time;

        10. Failing to honor a request to take the RV back and/or

  rescind and/or cancel the sales and warranty and/or contract

  transaction;

        11. Failing to honor a request to take the RV back and rescind

  and/or cancel the sales and warranty and/or contract transaction

  within a reasonable amount of time;

        12. Including one or more unconscionable and/or unreasonable

  terms in the written warranty document(s) and/or one or more terms

  and/or conditions not fully and conspicuously disclosed in simple an

  readily understood language;

        13. Stalling and/or delaying the performance of a legal

  obligation;

        14. Representing that defects have been repaired when in fact

  they were not;

        15. Representing the supplier is able to deliver or complete the

  subject of a consumer transaction within a stated period of time when

  the supplier knows or reasonably should know the supplier could not;



                                  Page -17-
USDC IN/ND case 3:20-cv-00530-JD-MGG document 1 filed 06/25/20 page 18 of 21


          16. Soliciting a person to enter into a contract or agreement that

  contains terms and/or conditions that are not fully and conspicuously

  disclosed in simple an readily understood language, terms that are

  oppressively one sided or harsh and/or in which the terms unduly

  limit the person’s remedies, and/or in which the price is unduly

  excessive, and there was unequal bargaining power that let the person

  to enter into the contract or agreement unwillingly or without

  knowledge of the terms of the contract or agreement;

          17. Refusing to recognize the rights of buyers under the Uniform

  Commercial Code when the only remedy afforded by its limited

  warranty failed of its purpose;

          18. Knowingly distributing goods for retail sale to consumers

  that it knows or should know are defective without disclosing such;

          19. Knowingly distributing goods for retail sale to consumers

  that it knows or should know are likely to be defective without

  disclosing such;

          20. Knowingly distributing goods for retail sale to consumers

  that it knows or should know will become defective after receipt by the

  retail seller and before purchase by the retail buyer without disclosing

  such;



                                    Page -18-
USDC IN/ND case 3:20-cv-00530-JD-MGG document 1 filed 06/25/20 page 19 of 21


        21. Knowingly distributing goods for retail sale to consumers

  that it knows or should know are likely to become defective after

  receipt by the retail seller and before purchase by the retail buyer

  without disclosing such;

        22. Knowingly distributing goods for retail sale to consumers

  that it knows or should know will become defective during the first

  year after purchase by the retail buyer without disclosing such;

        23. Knowingly distributing goods for retail sale to consumers

  that it knows or should know are likely to become defective during the

  first year after purchase by the retail buyer without disclosing such;

        24. Failing to make replacement of warranted defective parts

  available to a consumer within a reasonable time;

        25. Failing to make a refund of the cost of warranted goods

  when it has failed to make replacement of warranted defective parts

  available to a consumer within a reasonable time;

        26. Failing to pay diminished value damages upon request and

  where both the repair remedy has failed of its essential purpose and

  the defects are incurable.

54.   As a result of the above, inter alia, Defendant committed one or

      more abusive and/or unfair and/or deceptive and/or



                               Page -19-
USDC IN/ND case 3:20-cv-00530-JD-MGG document 1 filed 06/25/20 page 20 of 21


      unconscionable acts, omissions, or practices in violation of the

      Indiana Deceptive Consumer Sales Act, before, during or after a

      consumer transaction between one or both Plaintiffs and a supplier

      in relation to the 2019 Thor Challenger.

      WHEREFORE, judgment is demanded against Defendant as

deemed proper and lawful by the Court, cumulatively and/or alterna-

tively as follows:

                           PRAYER FOR RELIEF

      1. On the first claim, statutory and other damages, remedies, and

relief as deemed proper and lawful by the Court, for more than $50,000

and in such amount as may be proven at trial;

      2. On the second claim, statutory and other damages, remedies,

and relief as deemed proper and lawful by the Court, for each and every

violation that may be proven at trial;

      3. On the third claim, damages and/or statutory damages, and

other damages, remedies, and relief as deemed proper and lawful by the

Court, for each and every violation that may be proven at trial;




                                  Page -20-
USDC IN/ND case 3:20-cv-00530-JD-MGG document 1 filed 06/25/20 page 21 of 21


                           ALTERNATIVE PRAYER FOR RELIEF

        Or, in the alternative to the damages set forth in the prayer above

on any appropriate claim as proven by the evidence and allowed by law,

rescission and/or revocation of acceptance plus all damages and/or

statutory remedies and relief as deemed proper, equitable and lawful by

the Court, for each and every violation which may be proven at trial;

        Plus on each and every claim, expenses of suit and litigation,

interest from the date of acquiring the RV, and an Order finding Plaintiffs

to have rescinded and/or revoked acceptance, reasonable attorney fees,

plus all costs, and any and all other legal and equitable relief deemed

necessary and just.

        Plaintiffs demand trial by jury on all claims and issues.

                                            Respectfully submitted,



                                            /s/ Elizabeth Ahern Wells____
                                            ELIZABETH AHERN WELLS
                                            RONALD L. BURDGE
                                            Attorney for Plaintiffs
                                            8250 Washington Village Drive
                                            Dayton, OH 45458-1850
                                            Telephone:        937.432.9500
                                            Fax:              937.432.9503
                                            Email:            Beth@BurdgeLaw.com
                                                              Ron@RvLemonLaw.com

\\bl-dc\Data\data\Casey, Amelia & William\Core Pleadings\Core Complaint 061120 bw.wpd




                                                  Page -21-
